DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
Examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (MPEP § 2173.06.II).  In the present case, art has been applied to every elected claim except Claim 36.  Claim 36 is rejected under 35 USC 112(b) as discussed below.  Additionally, there is significant speculation as to what is being claimed in Claim 36.  Therefore, art rejections have not been applied to Claim 36.  Examiner notes that if Claim 36 is amended such that there no longer is considerable speculation as to the scope of Claim 36, prior art may be used to reject Claim 36 in subsequent responses.

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 32-41 in the reply filed on October 17, 2022 is acknowledged.
Claims 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 32-41 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 36-37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites the limitation “an unmodified amylose containing starch” in lines 1-2.  It is unclear if this refers to “an unmodified amylose containing starch” recited in Claim 32, line 2 or to an entirely different unmodified amylose containing starch.  For purposes of examination Examiner interprets the claim to refer to the same unmodified amylose containing starch.
Claim 33 recites the limitation “a non-chemically inhibited starch or non-chemically modified starch” in lines 2-3.  It is unclear if this refers to “a non-chemically inhibited starch or non-chemically modified starch” recited in Claim 32, line 3 or to an entirely different non-chemically inhibited starch or non-chemically modified starch.  For purposes of examination Examiner interprets the claim to refer to the same non-chemically inhibited starch or non-chemically modified starch.
Claim 36 recites the limitation “eating temperature” in line 1.  It is unclear what constitutes an “eating temperature.”
Claim 36 recites the limitation “said solution” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “comparable to” in line 2.  The term “comparable to” is a relative term which renders the claim indefinite. The term “comparable to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 36 recites the limitation “the viscosity” in line 3.  It is unclear what conditions “the viscosity” are measured at.
Claim 37 recites the limitation “the starch” in line 5 as well as in line 8 as well as in line 11.  It is unclear if this refers to “an unmodified amylose containing starch” recited in Claim 32, line 2, “a non-chemically inhibited starch or non-chemically modified starch” recited in Claim 32, line 3, or to an entirely different starch.
Claim 39 recites the limitation “a starch” in line 2.  It is unclear if this refers to “an unmodified amylose containing starch” recited in Claim 32, line 2, “a non-chemically inhibited starch or non-chemically modified starch” recited in Claim 32, line 3, or to an entirely different starch.
Claim 39 recites the limitation “the starch” in line 4.  It is unclear if this refers to “an unmodified amylose containing starch” recited in Claim 32, line 2, “a non-chemically inhibited starch or non-chemically modified starch” recited in Claim 32, line 3, or to an entirely different starch.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. US 2009/0281304 in view of Sistrunk et al. US 2013/0337118, Drew et al. US 2014/0287131, and Vercauteren US 2017/0174792.
Regarding Claim 32, English et al. discloses a starch blend (‘304, Paragraph [0014]) comprising a blend of two or more polysaccharides wherein the polysaccharides are thermally inhibited in the presence of other ingredients (‘304, Paragraph [0023]).  The starch blend contains a non-chemically inhibited starch (‘304, Paragraphs [0054]-[0055]) that is blended with other unmodified polysaccharides (‘304, Paragraph [0049]) wherein the polysaccharide is an amylose containing starch (‘304, Paragraphs [0016]-[0017]).
English et al. is silent regarding the unmodified amylose containing starch being present in an amount of 40-85% (w/w) of the starch blend and the non-chemically inhibited starch being present in an amount of 15-60% (w/w) of the starch blend.
Sistrunk et al. discloses a starch blend (starch mixture) (‘118, Paragraph [0027]) comprising a thermally inhibited starch that is rice flour, waxy rice starch, or mixtures thereof (‘118, Paragraph [0027]) wherein the starch contains amylose (‘118, Paragraphs [0012] and [0073]).  Sistrunk et al. further discloses the thermally inhibited starch being present in an amount from about 10% to about 35% (‘118, Paragraph [0020]), which overlaps the claimed non-chemically inhibited starch being present in an amount of 15-60% (w/w).  Additionally, Drew et al. discloses a starch blend (starch mixture) (‘131, Paragraphs [0097]) comprising a thermally inhibited flour comprising from about 10 wt% to about 100 wt% of the starch in a food product (‘131, Paragraph [0011]) wherein thermally inhibited flour is used to partially or fully replace typical starches and flours at different ratios to achieve comparable viscosity in a retorted product (‘131, Paragraph [0064]), which also overlaps the claimed non-chemically inhibited starch being present in an amount of 15-60% (w/w).
English et al., Sistrunk et al., and Drew et al. are all directed towards the same field of endeavor of starch blends made of amylose containing starch.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the starch blend of English et al. and incorporate the claimed amounts of non-chemically inhibited starch into the starch blend as taught by Sistrunk et al. or Drew et al. since where the claimed ranges of non-chemically inhibited starch amounts overlaps ranges of non-chemically inhibited starch amounts disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Both Sistrunk et al. and Drew et al. teach that the claimed amounts of non-chemically inhibited starches in a starch blend were known amounts used in a starch blend.  Furthermore, Drew et al. teaches that thermally inhibited flour is used to partially or fully replace typical starches and flours at different ratios to achieve comparable viscosity in a retorted product (‘131, Paragraph [0064]).  Differences in concentration of the non-chemically inhibited starch within the starch blend will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of non-chemically inhibited starch is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Du et al. establishes that one of ordinary skill in the art would adjust the amount of non-chemically inhibited starch in the starch blend based upon the desired viscosity of the final retorted product (‘131, Paragraph [0064]).
Further regarding Claim 32, English et al. discloses an unmodified polysaccharide (‘304, Paragraphs [0024] and [0049]) wherein the unmodified polysaccharide is a blend containing starch (‘304, Paragraph [0014]) containing amylose (‘304, Paragraphs [0017] and [0022]).  However, English et al. modified with Sistrunk et al. and Drew et al. is silent regarding the amount of unmodified amylose containing starch being 40-85% (w/w) of the starch blend.
Vercauteren discloses a starch blend (starch mixture) (‘792, Paragraph [0033]) comprising an unmodified amylose containing starch and a non-chemically thermally inhibited starch (‘792, Paragraph [0032]) and an amylose containing starch (waxy starch) (‘792, Paragraph [0032]) wherein the starch blend comprises at least 60 wt% of unmodified native starch by weight of the starch containing composition (‘792, Paragraphs [0004] and [0033]), which overlaps the claimed unmodified amylose containing starch being present in an amount of 40-85% (w/w) of the starch blend.
Both English et al. and Vercauteren are directed towards the same field of endeavor of starch blends made of amylose containing starch and a thermally inhibited starch.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the starch blend of English et al. and incorporate the claimed amounts of unmodified amylose containing starch as taught by Vercauteren since where the claimed ranges of unmodified amylose containing starch amounts overlaps ranges of unmodified amylose containing starch amounts disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Vercauteren teaches that the claimed amounts of unmodified amylose containing starches in a starch blend were known amounts used in a starch blend.  Furthermore, differences in concentration of the unmodified amylose containing starch within the starch blend will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of unmodified amylose containing  starch is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 33, English et al. is silent regarding the unmodified amylose containing starch being present in an amount of 50-70% (w/w) of the starch blend and the non-chemically inhibited starch being present in an amount of 30-50% (w/w) of the starch blend.
Sistrunk et al. discloses a starch blend (starch mixture) (‘118, Paragraph [0027]) comprising a thermally inhibited starch that is rice flour, waxy rice starch, or mixtures thereof (‘118, Paragraph [0027]) wherein the starch contains amylose (‘118, Paragraphs [0012] and [0073]).  Sistrunk et al. further discloses the thermally inhibited starch being present in an amount from about 10% to about 35% (‘118, Paragraph [0020]), which overlaps the claimed non-chemically inhibited starch being present in an amount of 30-50% (w/w).  Additionally, Drew et al. discloses a starch blend (starch mixture) (‘131, Paragraphs [0097]) comprising a thermally inhibited flour comprising from about 10 wt% to about 100 wt% of the starch in a food product (‘131, Paragraph [0011]) wherein thermally inhibited flour is used to partially or fully replace typical starches and flours at different ratios to achieve comparable viscosity in a retorted product (‘131, Paragraph [0064]), which also overlaps the claimed non-chemically inhibited starch being present in an amount of 30-50% (w/w).
English et al., Sistrunk et al., and Drew et al. are all directed towards the same field of endeavor of starch blends made of amylose containing starch.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the starch blend of English et al. and incorporate the claimed amounts of non-chemically inhibited starch into the starch blend as taught by Sistrunk et al. or Drew et al. since where the claimed ranges of non-chemically inhibited starch amounts overlaps ranges of non-chemically inhibited starch amounts disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Both Sistrunk et al. and Drew et al. teach that the claimed amounts of non-chemically inhibited starches in a starch blend were known amounts used in a starch blend.  Furthermore, Drew et al. teaches that thermally inhibited flour is used to partially or fully replace typical starches and flours at different ratios to achieve comparable viscosity in a retorted product (‘131, Paragraph [0064]).  Differences in concentration of the non-chemically inhibited starch within the starch blend will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of non-chemically inhibited starch is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Du et al. establishes that one of ordinary skill in the art would adjust the amount of non-chemically inhibited starch in the starch blend based upon the desired viscosity of the final retorted product (‘131, Paragraph [0064]).
Further regarding Claim 33, English et al. discloses an unmodified polysaccharide (‘304, Paragraphs [0024] and [0049]) wherein the unmodified polysaccharide is a blend containing starch (‘304, Paragraph [0014]) containing amylose (‘304, Paragraphs [0017] and [0022]).  However, English et al. modified with Sistrunk et al. and Drew et al. is silent regarding the amount of unmodified amylose containing starch being 50-70% (w/w) of the starch blend.
Vercauteren discloses a starch blend (starch mixture) (‘792, Paragraph [0033]) comprising an unmodified amylose containing starch and a non-chemically thermally inhibited starch (‘792, Paragraph [0032]) and an amylose containing starch (waxy starch) (‘792, Paragraph [0032]) wherein the starch blend comprises at least 60 wt% of unmodified native starch by weight of the starch containing composition (‘792, Paragraphs [0004] and [0033]), which overlaps the claimed unmodified amylose containing starch being present in an amount of 50-70% (w/w) of the starch blend.
Both English et al. and Vercauteren are directed towards the same field of endeavor of starch blends made of amylose containing starch and a thermally inhibited starch.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the starch blend of English et al. and incorporate the claimed amounts of unmodified amylose containing starch as taught by Vercauteren since where the claimed ranges of unmodified amylose containing starch amounts overlaps ranges of unmodified amylose containing starch amounts disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Vercauteren teaches that the claimed amounts of unmodified amylose containing starches in a starch blend were known amounts used in a starch blend.  Furthermore, differences in concentration of the unmodified amylose containing starch within the starch blend will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of unmodified amylose containing  starch is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 34, the limitations “a test solution 1 comprising said starch blend has a viscosity of at least 2Pa-s, 4Pa-S, or 6Pa-s at 65°C with a 1 rad/sec shear rate when said solution is subjected to one or more, two or more, three or more, four or more, or five or more freeze thaw cycles wherein said freeze thaw cycles optionally comprise freezing at -18°C for 16 hours and thawing at 25°C for 8 hours” are intended use limitations regarding the process of using the claimed starch blend in a separate test solution.  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  English et al. modified with Sistrunk et al., Drew et al., and Vercauteren teaches that thermally inhibited flour is used to partially or fully replace typical starches and flours at different ratios to achieve comparable viscosity in a retorted product (‘131, Paragraph [0064]).
Further regarding Claim 34, the limitations “wherein said freeze thaw cycles optionally comprise freezing at -18°C for 16 hours and thawing at 25°C for 8 hours” are optional limitations that need not necessarily be explicitly taught by the prior art due to the term “optional.”
Further regarding Claim 34, the limitations “when said solution is subjected to one or more, two or more, three or more, four or more, or five or more freeze thaw cycles wherein said freeze thaw cycles optionally comprise freezing at -18°C for 16 hours and thawing at 25°C for 8 hours” are also product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  One of ordinary skill in the art would expect the starch blend of modified English et al. to behave in the same manner and have the same properties as claimed since modified English et al. teaches a starch blend having the composition as claimed.
Regarding Claim 35, the limitations “wherein a test solution 2 comprising said starch blend has a viscosity of at least 0.6 Pa-s, 0.8Pa-s, or 1.0Pa-s at 90° and 10 rad/sec shear rate when said solution is subjected to one or more, two or more, three or more, four or more, or five or more freeze thaw cycles wherein said freeze thaw cycles optionally comprise freezing at -18°C for 16 hours and thawing at 25°C for 8 hours” are intended use limitations regarding the process of using the claimed starch blend in a separate test solution.  As such, these limitations are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 34 provided above.
Further regarding Claim 35, the limitations “wherein said freeze thaw cycles optionally comprise freezing at -18°C for 16 hours and thawing at 25°C for 8 hours” are optional limitations that need not necessarily be explicitly taught by the prior art due to the term “optional.”
Further regarding Claim 35, the limitations “wherein a test solution 2 comprising said starch blend has a viscosity of at least 0.6 Pa-s, 0.8Pa-s, or 1.0Pa-s at 90° and 10 rad/sec shear rate when said solution is subjected to one or more, two or more, three or more, four or more, or five or more freeze thaw cycles wherein said freeze thaw cycles optionally comprise freezing at -18°C for 16 hours and thawing at 25°C for 8 hours” are also product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  One of ordinary skill in the art would expect the starch blend of modified English et al. to behave in the same manner and have the same properties as claimed since modified English et al. teaches a starch blend having the composition as claimed.
Regarding Claim 37, English et al. discloses the unmodified (‘304, Paragraph [0024]) amylose containing starch being a native starch (‘304, Paragraphs [0016]-[0017]) containing high amylose varieties of at least about 50% amylose by weight of the starch (‘304, Paragraph [0017]), which is close to the claimed unmodified amylose containing starch containing from about least 10% to less than 50% amylose by weight of the starch.  The disclosure of at least about 50% amylose by weight of the starch disclosed by English et al. is close to the claimed unmodified amylose containing starch amount range of from about at least 10% to less than 50% amylose by weight of the starch.  A prima facie case of obviousness exists where the claimed unmodified amylose containing starch ranges do not overlap with the prior art but are merely close in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).  English et al. also discloses the unmodified amylose containing starch being a native amylose containing potato starch (‘304, Paragraphs [0017] and [0028]).
Regarding Claim 38, English et al. discloses the unmodified amylose containing starch being potato, rice, tapioca, or corn (‘304, Paragraphs [0016]-[0017]).
Regarding Claim 39, English et al. discloses the non-chemically inhibited starch being a low amylose starch that is less than about 1% amylose by weight of the starch (‘304, Paragraph [0017]).
Regarding Claim 40, English et al. discloses the non-chemically inhibited starch being waxy corn, waxy tapioca, waxy rice, or waxy potato (‘304, Paragraph [0017]).  English et al. also teaches a specific example wherein the non-chemically inhibited starch is waxy corn starch (‘304, Paragraph [0060]).
Regarding Claim 41, English et al. discloses the non-chemically inhibited starch being a thermally inhibited starch (‘304, Paragraph [0024]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du et al. US 2017/0202257 discloses a composition comprising from about 25% to about 50% of a native rice flour and from about 10% to about 20% of a thermally inhibited flour (‘257, Paragraphs [0004]-[0008]) wherein tapioca, potato, or corn starch are used (‘257, Paragraph [0075]).
Debon et al. US 2010/0099648 discloses thermally inhibited starches are functionally equivalent to chemically modified starches (‘648, Paragraph [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792